This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Christopher L. Greene.The court coming now to consider its order of November 1, 1995, suspending respondent, Christopher L. Greene, Attorney Registration No. 0042402, last known address in Mayfield Heights, Ohio, from the practice of law in Ohio for one year pursuant to Gov. Bar R. V(6)(B)(3), with ten months stayed on the condition that during the one-year period no disciplinary complaints against respondent are certified to the Board of Commissioners on Grievances and Discipline by a probable cause panel, finds that respondent has substantially complied with that order and with the provisions of Gov. Bar R. V(10)(A). Therefore,IT IS ORDERED by the court that Christopher L. Greene be, and hereby is, reinstated to the practice of law in the state of Ohio, effective January 22, 1996.IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov. Bar R. V(8)(D)(1), that publication be made as provided for in Gov. Bar R. V(8)(D)(2), and that respondent bear the costs of publication.For earlier case, see Disciplinary Counsel v. Greene (1995), 74 Ohio St.3d 13, 655 N.E.2d 1299.